UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6237


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DURRELL TOPPIN, a/k/a Smiles,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cr-00013-JCC-3)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Durrell Toppin, Appellant Pro Se.      Lawrence Joseph Leiser,
Michael Edward Rich, Assistant United States Attorneys, Jessica
R. Hertz, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Durrell     Toppin      appeals    the    district          court’s     order

construing    his    motion   as    seeking    relief          under    18    U.S.C.    §

3582(c)(2) (2006) and denying the motion.                  We have reviewed the

record and find no reversible error.                     Accordingly, we affirm

for the reasons stated by the district court.                     United States v.

Toppin, No. 1:07-cr-00013-JCC-3 (E.D. Va. Jan. 9, 2013).                               We

dispense     with    oral   argument     because         the     facts       and   legal

contentions    are   adequately      presented      in    the    materials         before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                        2